DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

2.	Claim limitation “means for receiving (302) one or more first medical images of a vessel in a first modality and one or more second medical image of the vessel in a second modality; means for detecting (304) calcified portions of the vessel in the one or more first medical images; and means for training (306)” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 15-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al (US 2019/0051002) in view of Chartsias et al (Adversarial image synthesis for unpaired multi modal cardiac data)
	
As to claim 1, Auvray et al teaches a method, comprising:
 receiving (302) one or more first medical images of a vessel in a first modality(3D rotational angiography [0047]a first vessel map from computed tomography angiography data, called map MC, corresponding to one heart phase (diastole) or any other reference point with any phase, and on which the missing vessel parts are visible, paragraph [0049]) and one or more second medical images of the vessel in a second modality ( CT in [0047]) a series of second maps MX(ϕ) from the 3DRA, corresponding to different phases ϕ, paragraph [0049-0050] note that paragraph  [0074] teaches An X-ray medical imaging system 1000 may comprise a computed tomography angiography device 400 providing computed tomography angiography data, a three-dimensional rotational angiography device 400 providing three-dimensional rotational angiography data and a device 300 for medical imaging of coronary vessels. Contrary to the embodiment as depicted in FIG. 4, the computed tomography angiography device 400 and the three-dimensional rotational angiography device 400 may be constructed as separated and single units); 
detecting (304) calcified portions of the vessel in the one or more first medical images (the step of merging adds calcified part of the vessels, visible in the first vessel map, to the moving vessels detected on the set of second maps, paragraph [0032]).
While Auvray  meets a number of the limitations of the claimed invention, as pointed out more fully above, Auvray fails to specifically teach the “training (306) an artificial intelligence model for detecting calcified portions of a vessel in an input medical image in the second modality based on the one or more second medical images and the calcified portions of the vessel detected in the one or more first medical images.”
Specifically, Chartsias teaches use of a CycleGAN [25] architecture for unpaired image synthesis. This uses adversarial training to overcome the need for aligned pairs of images in the source and target modalities, and learns to transform data from one modality to the other. Once trained, we use the learned transformation to convert all the auxiliary data into synthetic data in the target modality (Section 3.2). A
schematic overview of our approach is given in Figure 1. Chartsias teaches in figure 2 and page 5 Unfolded CycleGAN [25] training for CT to MR synthesis: a CT image with its segmentation mask is mapped to a synthetic MR and mask by a generator network F : [CT, Mask] → [MR, Mask]. An MR discriminator then tries to discriminate real from synthetic MR. The CT and Mask are also reconstructed form the synthetic MR by a second generator network G : [MR, Mask] → [CT, Mask], which aims to reconstruct the original CT exactly. The generator learns both by trying to fool the discriminator, and by minimizing the discrepancy between the real CT and its reconstruction.
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to train the artificial model to detect the calcified  data from one modality to another  in Auvray in order to achieve improved results in segmentation and the  training on both real and synthetic data increases accuracy by 15% compared to real data. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
 
As to claim 4, Chartsias et al teaches the method of claim 1, wherein training an artificial intelligence model for detecting calcified portions of a vessel in an input medical image in the second modality based on the one or more second medical images and the calcified portions of the vessel detected in the one or more first medical images comprises: generating (604) one or more synthesized medical images of the vessel in the second modality based on the one or more first medical images using another artificial intelligence model; and training (606) the artificial intelligence model based on the one or more synthesized medical images of the vessel ( a transform F : A → B is learned from dataset A to dataset B to produce synthetic B data y B from real A data x A, i.e. y B = F(x A). Transform F aims to fool a discriminator DB, which is simultaneously learning to discriminate between real and synthetic B data. Additionally, the synthetic B data is then transformed back into its original modality by a second learned transform G : B → A going in the other direction x A = G(y B); page 4 ; figure 2).
As to claim 5, Chartsias et al teaches the  method of claim 4, wherein generating one or more synthesized medical images of the vessel in the second modality based on the one or more first medical images using another artificial intelligence model comprises: generating the one or more synthesized medical images each corresponding to different acquisition angles ( view alignment section 3.1).
As to claim 14, Chartsias teaches the method of claim 1, further comprising: receiving (308) the input medical image in the second modality; detecting (310) the calcified portions of the vessel in the input medical image using the trained artificial intelligence model; and determine (312) a calcification score quantifying calcification in one or more of the calcified portions of the vessel detected in the input medical image ( table 1 and page 9).
The limitation of claims 15 has been addressed above. 
Claim(s) 6 ,7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al (US 2019/0051002) in view of Chartsias et al (Adversarial image synthesis for unpaired multi modal cardiac data) and further in view of Redel et al (US 20180055471)
	While the combination of Auvray and Chartsias teaches  the limitation above, the fail 

to teach “grouping (704) the one or more second medical images based on their acquisition angles; computing (706) a two-dimensional projection of the one or more first medical images for each of the acquisition angles”.  However,  Redel teaches the three-dimensional reconstruction of the vessel of the body may be a three-dimensional reconstruction of a first imaging or x-ray device (e.g., a computed tomography device or a magnetic resonance tomography device). A next act involves providing the two-dimensional angiographic recording of the vessel of the body on the computing apparatus. This provision of the two-dimensional angiographic recording may take place here in the form of providing an angiography data record. The two-dimensional angiographic recording of the vessel of the body may be the two-dimensional angiographic recording of a second x-ray device that differs from the first imaging device ( paragraph [0015]). Additionally, Rebel teaches The projection may take place, for example, at a predeterminable or predetermined angle, so that a virtual recording angle of the two-dimensional projection of the three-dimensional reconstruction onto the recording corresponds to a real recording angle of the two-dimensional recording of the vessel of the body ( paragraph [0017-0019]). It would have been obvious to one skilled in the art before filing of the claimed invention to register and combine the information from 2D and 3D images in order to easily and conveniently improve the segmentation and if applicable, the accuracy of a subsequent three-dimensional angiography is increased.  Thus, the claimed subject matter would have been obvious to a person having 
ordinary skill in the art before the effective filing date of the claimed invention.

As to claim 7, Redel teaches the first modality is computed tomography, the second modality is x-ray angiography, and the one or more first medical images and the one or more second medical images are of different patients (The recorded data record is produced by a first imaging device (e.g., a computed tomography (CT) device). A next act 2 involves further providing a first two-dimensional angiographic recording of the coronary blood vessel of a further imaging device (e.g., an x-ray device). This further provision 2 also takes place on the computing apparatus (e.g., in the form of an angiography data record; paragraph [0034])
The limitation of claims 17,and 18 has been addressed above.
Allowable Subject Matter
Claims 2,8 -13, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664